                 Case 1:20-cv-12200-RGS Document 1 Filed 12/11/20 Page 1 of 12




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

------------------------------------------------------X
THE NETHERLANDS INSURANCE COMPANY, :                            Docket: 1:20-cv-
                                                      :
                                    Plaintiff,        :
                                                      :
-vs.-                                                 :
                                                      :
ACADIA INSURANCE COMPANY,                             :
                                                      :
                                    Defendant.        :
------------------------------------------------------X

                             COMPLAINT FOR DELARATORY RELIEF

            The plaintiff, The Netherlands Insurance Company (“Netherlands”), by and through its

undersigned counsel, brings this Complaint and respectfully states as follows:

                                                  PARTIES

            1.       Netherlands is a New Hampshire insurance company that maintains its principal

place of business at 175 Berkeley Street in Boston, Massachusetts.

            2.       The defendant, Acadia Insurance Company (“Acadia”), is an Iowa insurance

company that maintains its principal place of business in Westbrook, Maine.

                                      NATURE OF THE ACTION

            3.       Acadia sold an insurance policy that obligates it to defend and indemnify

Netherlands’ insured, Marceau Construction Corporation (“Marceau”), against an underlying

personal-injury action that is pending in the Middlesex County Superior Court, on a primary

basis and without contribution from Netherlands.

            4.       Acadia has refused to defend or to indemnify Marceau against the underlying

case. As a result, Netherlands has been forced to incur considerable cost and expense to defend

Marceau against the underlying action.



{C2191263.1 }                                             -1-
                 Case 1:20-cv-12200-RGS Document 1 Filed 12/11/20 Page 2 of 12




            5.       Acadia has refused to explain its coverage position, and to date it has declined to

acknowledge demands that it honor its contractual obligations to Marceau.

                                       JURISDICTION & VENUE

            6.       This court has jurisdiction over this action for declaratory relief pursuant to 28

U.S.C. § 2201 et seq. and 28 U.S.C. § 1332(a). The citizenship of the parties is completely

diverse, and the amount in controversy, exclusive of interest and costs, exceeds the sum of

$75,000.

            7.       Venue is proper in this judicial district because the accident that gave rise to the

underlying action occurred in Massachusetts, the underlying action is pending in Massachusetts,

and the parties’ policyholders are Massachusetts companies. Accordingly, a substantial part of

the events or omissions giving rise to this claim occurred in Massachusetts. See 28 U.S.C. §

1391(b)(2).

                                           RELEVANT FACTS

                                        The Construction Contracts

            8.       Marceau is a Massachusetts general contractor that maintains its principal place of

business in Methuen.

            9.       Since at least March 1, 2013, Marceau has been party to a Master Contract with a

separate Massachusetts corporation called Building Maintenance Corporation, which does

business as U.S. Roofing.           U.S. Roofing has its principal office in North Reading, and it

maintains a mailing address in Peabody.

            10.      The Master Contract defines Marceau as the “Contractor” and U.S. Roofing as

the “Subcontractor”. A true and correct copy of the Master Contract is attached hereto at

Exhibit A.




{C2191263.1 }                                         -2-
                Case 1:20-cv-12200-RGS Document 1 Filed 12/11/20 Page 3 of 12




            11.      The Master Contract contains an insurance term at Article 5, which states:

            5.1      Prior to mobilization onto the site and commencement of work, the Subcontractor shall obtain and
                     pay for the following insurance coverages: Workmen’s compensation, Public Liability including
                     Contractual Liability, Property Damage, and any other insurance coverage which may be
                     necessary as required by the Owner, Contractor, or State Law. The minimum limits are as follows:

                     Automobile:                $1,000,000 Bodily Injury and Property Damage
                     General Liability:         $1,000,000 each occurrence
                                                $2,000,000 Aggregate
                     Workers’ Compensation:     Per Statute
                                                $500,000/$500,000/$500,000

                     The Subcontractor shall furnish to the Contractor Insurance Certificates to prove coverage for the
                     required insurance. Marceau Construction Corporation is to be named as an additional insured on
                     all required insurance.

            12.      The Master Contract also contains general conditions that appear in Article 7,

which state, in relevant part:

            7.10     Indemnification

            7.10.1   To the fullest extent permitted by law, the Subcontractor shall indemnify, defend and hold harmless
                     the Owner, the Architect, and the Contractor and all of their agents and employees from and
                     against all claims, damages, losses and expenses, including but no[t] limited to attorneys’ fees
                     arising out of or resulting from the performance of the Subcontractor’s Work under this Subcontract,
                     provided that any such claim, damages, loss or expense is attributable to bodily injury, sickness,
                     disease, or death…to the extent caused in whole or in part by any negligent act or omission of the
                     Subcontractor or anyone directly or indirectly employed by him or anyone for whose acts he may
                     be liable, regardless of whether it is caused in part by a party indemnified hereunder. Such
                     obligation shall not be construed to negate, or abridge, or otherwise reduce any other right or
                     obligation of indemnity which would otherwise exist as to any part or person described in this
                     Paragraph 7.10.

            7.10.2   In any and all Claims against the Owner, the Architect, or the Contractor or any of their agents or
                     employees by any employee of the Subcontractor, anyone directly or indirectly employed by him or
                     anyone for whose acts he may be liable, the indemnification obligation under this Paragraph 7.10
                     shall no[t] be limited in any way by any limitation on the amount or type of damages, compensation
                     or benefits payable by or for the Subcontractor under workers’ or workmen’s compensation acts,
                     disability benefit acts or other employee benefit acts.

            13.      In March 2016, Marceau and U.S. Roofing agreed to extend the Master Contract

for a five-year period, until March 1, 2021. A true and correct copy of the letter agreement

memorializing the extension is attached hereto at Exhibit B.

                                              The McDonald’s Project

            14.      In the spring of 2016, McDonald’s USA, LLC, hired Marceau to serve as the

general contractor for the construction of a new McDonald’s fast-food restaurant at 173

Washington Street in Hudson, Massachusetts.



{C2191263.1 }                                               -3-
                Case 1:20-cv-12200-RGS Document 1 Filed 12/11/20 Page 4 of 12




            15.     Marceau subcontracted roofing work for the project to U.S. Roofing.

            16.     On or about June 15, 2016, Marceau and U.S. Roofing entered into a

Supplemental Agreement that, among other things, ratified and affirmed the Master Contract. A

true and correct copy of the Supplemental Agreement is attached hereto at Exhibit C.

            17.     Work on the project proceeded through the summer and into the fall of 2016.

                                         The Underlying Accident

            18.     U.S. Roofing’s project team for the work it was hired to perform included an

individual named Chris Legacy, who served as the foreman, and a laborer named Michael Gross.

Upon information and belief, both Mr. Legacy and Mr. Gross are residents of Massachusetts.

See Exhibit D (true and correct copy of Mr. Gross’ interrogatory responses in the underlying

action).

            19.     U.S. Roofing’s team arrived at the worksite in Hudson early on the morning of

November 7, 2016, between 6:45 and 7:00 am. See Ex. D. That day, they were planning to

complete installation of a rubberized roof on the restaurant.

            20.     When the team arrived, it was daylight, but the sun had not fully risen.

            21.     A thin layer of ice had formed on the roof overnight. The team saw that the roof

was white in color: the frost was visible, and it crunched audibly when stepped on.

            22.     As a result of the ice, the roof was very slippery.

            23.     Mr. Gross recommended to Mr. Legacy that the team should wait until the sun

had had some time to melt the ice before the team proceeded to work on the roof. See Ex. D.

            24.     In response, Mr. Legacy stated words to the effect of “we are going to get up on

this f***ing roof and finish this f***ing job today.” See Ex. D.

            25.     At Mr. Legacy’s direction, Mr. Gross got up on the roof and began to work.




{C2191263.1 }                                         -4-
                Case 1:20-cv-12200-RGS Document 1 Filed 12/11/20 Page 5 of 12




            26.     Between 7:30 and 7:50 am, Mr. Gross slipped on the ice and fell hard on his left

side, sustaining bodily injury. Among other things, Mr. Gross tore the rotator cuff in his left

shoulder, herniated discs in his neck, and sustained other injuries to his dominant left arm and

hand. See Ex. D.

                                        The Underlying Lawsuit

            27.     On April 16, 2019, Mr. Gross and his wife commenced a civil action against

Marceau in the Middlesex County Superior Court captioned Michael Gross and Laurie Cochran

v. Marceau Construction Corporation, No. 1981CV01061. The complaint asserts claims for

negligence and loss of consortium; the plaintiffs seek to recover $696,313.38. A true and correct

copy of that complaint with its civil cover sheet is attached hereto at Exhibit E.

            28.     On November 27, 2019, Marceau commenced a third-party action for contractual

indemnification and contribution against U.S. Roofing. A true and correct copy of the third-

party complaint is attached hereto at Exhibit F.

            29.     U.S. Roofing answered the third-party complaint on December 2, 2019. A true

and correct copy of that answer is attached hereto at Exhibit G.

            30.     On January 21, 2020, Mr. Gross served answers to interrogatories that had been

propounded to him by Marceau. See Ex. D.

                                   The Netherlands Insurance Policy

            31.     Netherlands insured Marceau under a commercial general liability insurance

policy, No. CBP 8333451, for the period of August 8, 2016, to August 8, 2017. A true and

correct copy of the declarations pages for the Netherlands insurance policy is attached hereto at

Exhibit H.

            32.     Marceau tended the Gross lawsuit to Netherlands.




{C2191263.1 }                                      -5-
                 Case 1:20-cv-12200-RGS Document 1 Filed 12/11/20 Page 6 of 12




            33.      Netherlands accepted the obligation to defend Marceau against the Gross lawsuit

under its policy’s Coverage A, subject to all of the terms and conditions of its insurance policy.

            34.      The Netherlands policy contains an “other insurance” provision, which in relevant

part states:

SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

4.          Other Insurance

            If other valid and collectible insurance is available to the insured for a loss we cover under Coverages A or B
            of this Coverage Part, our obligations are limited as follows.

            a.       Primary Insurance

                     This insurance is primary except when b. below applies.

            b.       Excess Insurance

                     This insurance is excess over:

                     (2)      Any other primary insurance available to you covering liability for damages arising out of
                              the premises or operations for which you have been added as an additional insured by
                              attachment of an endorsement.

            When this insurance is excess, we will have no duty under Coverages A or B to defend the insured against
            any “suit” if any other insurer has a duty to defend the insured against that “suit”.

The policy form containing this provision is attached hereto at Exhibit I.

                                           The Acadia Insurance Policy

            35.      Acadia sold a general liability insurance policy, No. CPA 5232495-10, to U.S.

Roofing for the period of December 23, 2015, to December 23, 2016. A true and correct copy of

the Acadia policy is attached hereto at Exhibit J.

            36.      The Acadia policy has limits of $1,000,000 per occurrence.

            37.      The Acadia policy contains a Commercial General Liability Coverage Form, No.

CG 00 01 12 07, which insures against claims for bodily injury caused by an accident.

            38.      The Acadia policy contains a separate General Liability Expansion Endorsement,

No. CL CG 04 92 02 12, which states:

F.          ADDITIONAL INSURED BY CONTRACT OR AGREEMENT

            The following is added to SECTION II – WHO IS AN INSURED, Paragraph 2:



{C2191263.1 }                                                -6-
                Case 1:20-cv-12200-RGS Document 1 Filed 12/11/20 Page 7 of 12




            Any person(s) or organization(s) for whom you have agreed in a written contract or agreement that such
            person(s) or organization(s) be added as an additional insured to your policy.

            (1)     Such person(s) or organization(s) is an additional insured only with respect to liability for “bodily
                    injury”, “property damage” or “personal and advertising injury” caused in whole or in part, by:

                    (a)      Your acts or your omissions; or

                    (b)      the acts or omissions of those acting on your behalf;

                    In the performance of your ongoing operations under the written contract or agreement.

            ***

            (4)     Primary and Non-Contributory – The insurance provided to the additional insured is primary to and
                    will not seek contribution from the additional insured’s own insurance.

            39.     In light of the foregoing, for purposes of the Gross lawsuit, Marceau is an

additional insured on the Acadia policy.                  Such coverage is provided by an endorsement,

rendering the Netherlands policy’s coverage excess.

            40.     In light of the foregoing, for purposes of the Gross lawsuit, Acadia is obligated to

defend and to indemnify Marceau, on a primary basis and without contribution from

Netherlands.

                                               Netherlands’ Tender

            41.     Prior to the commencement of the Gross lawsuit, Netherlands advised Acadia of

Mr. Gross’ fall and requested that Acadia defend and indemnify Marceau against any resulting

claim.

            42.     On February 21, 2018, Acadia issued a one-page letter in which it acknowledged

that it would have an obligation to defend and indemnify Marceau against a claim for bodily

injury that was caused, in whole or in part, by any negligent act or omission of U.S. Roofing. A

true and correct copy of Acadia’s letter is attached hereto at Exhibit K.

            43.     However, Acadia’s letter went on to state that, as of the date thereof, “there is no

information to suggest that this loss was caused by [U.S. Roofing’s] negligent acts or

omissions.”


{C2191263.1 }                                              -7-
                Case 1:20-cv-12200-RGS Document 1 Filed 12/11/20 Page 8 of 12




            44.     On January 21, 2020, Mr. Gross’ interrogatory responses showed that U.S.

Roofing’s own negligence caused Mr. Gross’ fall, at least inasmuch as Mr. Legacy instructed

Mr. Gross to work on the roof at the McDonald’s restaurant notwithstanding that the roof was

covered in ice and very slippery.

            45.     On May 19, 2020, Netherlands formally tendered the defense and indemnity of

the Gross lawsuit to Acadia. A true and correct copy of the tender letter is attached hereto at

Exhibit L.

            46.     Acadia contends that it responded to Netherlands on June 2, 2020, although

Netherlands has no record of receiving Acadia’s letter prior to its receipt by counsel on

November 20, 2020. A true and correct copy of Acadia’s letter is attached hereto as Exhibit M.

            47.     In its letter, Acadia takes the position that U.S. Roofing’s obligations under

Section 7.10.1 of the Master Contract are limited to situations where U.S. Roofing itself is

negligent, and even then the obligations extend only to the proportional extent of U.S. Roofing’s

own negligence.

            48.     Acadia reaffirmed its disclaimer because the underlying complaint in the Gross

lawsuit asserted theories of liability only against Marceau, and because the plaintiff did not

allege that he was himself negligent in the performance of his duties.

            49.     Acadia’s position is directly contrary to Massachusetts law. See, e.g., Collins v.

Kiewit Constr. Co., 40 Mass. App. Ct. 796 (1996),

            50.     Moreover, notwithstanding Mr. Gross’ interrogatory responses, Acadia further

contends that, as of June 2, 2020, there was no allegation that U.S. Roofing or Mr. Gross did

anything to bring about the accident.




{C2191263.1 }                                       -8-
                Case 1:20-cv-12200-RGS Document 1 Filed 12/11/20 Page 9 of 12




            51.     Acadia is mistaken because Mr. Gross gave sworn statements that U.S. Roofing’s

own project foreman gave instructions to commence work, notwithstanding his actual knowledge

that the roof was icy and therefore very slippery.

                              CLAIMS FOR DECLARATORY RELIEF

                             COUNT I – EQUITABLE CONTRIBUTION

            52.     Netherlands incorporates by reference and realleges all of the allegations in

Paragraphs 1-51 above.

            53.     Under the doctrine of equitable contribution, where multiple insurers provide

coverage for a given loss to their mutual insured, an insurer that pays more than its share of the

costs of defense and indemnity may require contribution from the co-insurer.

            54.     Equitable contribution permits reimbursement to the insurer that paid on the loss

for the excess it paid over its required share of the obligation.

            55.     Acadia was obligated to pay for the entire defense of Marceau, under the plain

terms of the insurance policy that Acadia sold to U.S. Roofing, on a primary and non-

contributory basis.

            56.     Because Acadia was required to provide primary insurance coverage to Marceau

on a primary and non-contributory basis, any obligation that Netherlands might have to Marceau

is wholly excess.

            57.     Because Acadia has entirely refused to pay for the defense of Marceau, at least

since May 19, 2020, Netherland was required to pay defense costs and expenses that Acadia

should have borne.

            58.     In fairness and equity, Netherlands is entitled to be reimbursed in full by Acadia

for all of the costs of defending Marceau since May 19, 2020.




{C2191263.1 }                                       -9-
                Case 1:20-cv-12200-RGS Document 1 Filed 12/11/20 Page 10 of 12




                             COUNT II – EQUITABLE SUBROGATION

            59.     Netherlands incorporates by references and realleges all of the allegations in

Paragraphs 1-58 above.

            60.     Under the doctrine of equitable subrogation, a party that does not act as a

volunteer and that pays the debt of another is equitably subrogated to the right to seek recovery

for the sums it has paid.

            61.     Acadia was obligated to pay for the entire defense of Marceau, under the plain

terms of the insurance policy that Acadia sold to U.S. Roofing, on a primary and non-

contributory basis.

            62.     Because Acadia was required to defend and indemnify Marceau on a primary and

non-contributory basis, any obligation that Netherlands might have to Marceau is wholly excess.

            63.     Because Acadia has entirely refused to pay for the defense of Marceau,

Netherlands was required to pay defense costs and expenses that Acadia should have borne, at

least since May 19, 2020.

            64.     In fairness and equity, Netherlands is entitled to be reimbursed in full by Acadia

for all of the costs of defending Marceau since May 19, 2020.

                                COUNT III – UNJUST ENRICHMENT

            65.     Netherlands incorporates by reference and realleges all of the allegations in

Paragraphs 1-64 above.

            66.     In Massachusetts, a claim for unjust enrichment arises where there has been

“unjust enrichment of one party and unjust detriment to another party.” See Mass. Eye & Ear

Infirmary v. QLT Phototherapeutics, 552 F.3d 407 (1st Cir. 2009).

            67.     Acadia was obligated to pay for the entire defense of Marceau, under the plain




{C2191263.1 }                                       -10-
                Case 1:20-cv-12200-RGS Document 1 Filed 12/11/20 Page 11 of 12




terms of the insurance policy that Acadia sold to U.S. Roofing, on a primary and non-

contributory basis.

            68.     Because Acadia was required to defend and indemnify Marceau on a primary and

non-contributory basis, any obligation that Netherlands might have to Marceau is wholly excess.

            69.     Because Acadia has entirely refused to pay for the defense of Marceau,

Netherlands was required to pay defense costs and expenses that Acadia should have borne, at

least since May 19, 2020.

            70.     In fairness and equity, Netherlands is entitled to be reimbursed in full by Acadia

for all of the costs of defending Marceau since May 19, 2020.

                             COUNT IV – DECLARATORY JUDGMENT

            71.     Netherlands incorporates by reference and realleges all of the allegations in

Paragraphs 1-70 above.

            72.     Netherlands has tendered the defense and indemnity of Marceau to Acadia.

            73.     At least for purposes of the Gross lawsuit, Marceau is an additional insured under

the insurance policy that Acadia issued to U.S. Roofing.

            74.     At least for purposes of the Gross lawsuit, the additional-insured coverage

available to Marceau under the Acadia policy applies on a primary and non-contributory basis.

            75.     At least for purposes of the Gross lawsuit, any obligations that Netherlands has to

Marceau are wholly excess, and attach only after the exhaustion, of the Acadia policy.

            76.     Accordingly, Netherlands is entitled to a declaration that Acadia is obligated to

defend Marceau against the Gross lawsuit, on a primary basis and without any contribution from

Netherlands.

            77.     Netherlands is further entitled to a declaration that Acadia is obligated to




{C2191263.1 }                                       -11-
                Case 1:20-cv-12200-RGS Document 1 Filed 12/11/20 Page 12 of 12




indemnify Marceau against the Gross lawsuit, on a primary basis and without any contribution

from Netherlands.

                                              *      *        *

            WHEREFORE, Netherlands requests that the Court:

            a.      Enter judgment in its favor on all counts;

            b.      Order Acadia to reimburse Netherlands for the total cost of all legal fees and costs
                    that it has incurred from May 19, 2020, to the date of judgment in the defense of
                    Marceau in the Gross lawsuit;

            c.      Declare that Acadia is required to defend and to indemnify Marceau against the
                    Gross lawsuit, on a primary basis and without any contribution from Netherlands,
                    subject only to exhaustion of the Acadia policy;

            d.      Award to Netherlands its reasonable costs and attorneys’ fees; and

            e.      Grant such other, further, and different relief in favor of Netherlands as to the
                    Court seems just and proper.

                                                           Respectfully submitted,

                                                           THE NETHERLANDS INSURANCE
                                                           COMPANY

                                                           By its attorneys,

                                                           SULLOWAY & HOLLIS, P.L.L.C.

                                                           By:    /s/ Alexander G. Henlin
                                                           Alexander G. Henlin (BBO # 660474)
                                                           9 Capitol Street
                                                           Concord, New Hampshire 03301
                                                           (603) 223-2800 telephone
                                                           (603) 226-2404 facsimile
                                                           ahenlin@sulloway.com
Dated: December 11, 2020




{C2191263.1 }                                       -12-
